DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/14/2021 has been entered.
Amended claims 1-6, 11, 15-24 and 30-31 are pending in the present application.
Applicant’s elected previously without traverse of the following species:  (a) a composition comprising two gRNA molecules; (b) a first gRNA molecule comprising a targeting domain that comprises SEQ ID NO: 1977 and a second gRNA molecule comprising a targeting domain that comprises SEQ ID NO: 2048; (c) a deletion size of 2527 bp; and (d) a nanoparticle.
Claims 11 and 15 were withdrawn previously because they are directed to non-elected species.
Accordingly, amended claims 1-6, 16-24 and 30-31 are examined on the merits herein with the above elected species.

Priority

Upon review of the specifications of the above provisional US applications, and comparison with the specification of the present application it is determined that currently amended claims are only entitled to the effective filing date 03/18/2016.  This is because there is no written support in the provisional US application 62/141,833 for at least the specific concept of using a first gRNA molecule comprising a targeting domain that comprises the nucleotide sequence of SEQ ID NO: 1977 in combination with a second gRNA molecule comprising a targeting domain that comprises the nucleotide sequence of SEQ ID NO: 2048 to delete a segment of the DMD gene comprising exon 51 with a length of 2,527 base pairs, even though both gRNA molecule comprising SEQ ID NO: 136047 (corresponding to SEQ ID NO: 1977 of the present application) and gRNA molecule comprising SEQ ID NO: 136116 (corresponding to SEQ ID NO: 2048 of the present application) were listed in Table 2A in the 6016-page Appendix-Part A containing about 210,600 gRNA molecules in the provisional US application 62/141,833.

Response to Argument
Applicant’s argument related to the priority in the Amendment dated 05/14/2021 (pages 15-16) has been fully considered but it is respectfully not found persuasive for the reason discussed below.

Once again, the examiner noted that although both gRNA molecule comprising SEQ ID NO: 136047 (corresponding to SEQ ID NO: 1977 of the present application) and gRNA molecule comprising SEQ ID NO: 136116 (corresponding to SEQ ID NO: 2048 of the present application) were listed in Table 2A in the 6016-page Appendix-Part A containing about 210,600 gRNA molecules in the provisional application 62/141,833; there is no written support in Table 2A or anywhere in the specification of the provisional US application 62/141,833 for the specific concept of combining and using a first gRNA molecule comprising a targeting domain that comprises the nucleotide sequence of SEQ ID NO: 1977 and a second gRNA molecule comprising a targeting domain that comprises the nucleotide sequence of SEQ ID NO: 2048 to delete a segment of the DMD gene comprising exon 51 with a length of 2,527 base pairs.  The statements on page 15, lines 19-22 are generic without a specific suggestion of the effective filing date 03/18/2016. 

Double Patenting
Applicant is advised that should claims 1 and 4 be found allowable, claims 16 and 19, respectively, will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Objections
Claim 30 is objected to because of the phrase “the g first gRNA molecule and the second gRNA molecule are selected from the group consisting of” with an out-of-place single letter g.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Amended claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 30 recites the limitation “(v) a vector comprising a polynucleotide encoding (a) the first RNA molecule and (b) the second RNA molecule; wherein each gRNA molecule comprises a targeting domain that is 19 to 24 nucleotides in length, and the g first gRNA molecule and the second gRNA molecule are selected from the group consisting of” on page 11.  There is insufficient antecedent basis for this limitation in the claim.  This is because prior to the recitation of the first gRNA molecule and the second gRNA molecule, there is no recitation of a first and/or a second guide RNA molecule.  Clarification is requested because the metes and bounds of the claim are not clearly determined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 30 (embodiments (i)-(iv)) and 31 (embodiments (i)-(iii)) are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gersbach et al (US 2016/0201089 with an effective filing date of at least 03/19/2014).

Gersbach et al already disclosed a DNA targeting system (e.g., in the form of a protein,  polynucleotide and/or a vector such as AAV vector and lentiviral vector) that binds to a dystrophin gene comprising Cas9 and at least one guide RNA (gRNA), wherein the at least one gRNA may target an intron or an exon of the dystrophin gene; as well as a method of correcting a mutant dystrophin gene in a cell (e.g., a skeletal muscle cell, a cardiac muscle cell, induced pluripotent stem cells, mesenchymal progenitor cells) containing the mutant dystrophin gene using the DNA targeting system in which the correction of the mutant dystrophin gene comprise a deletion of exon 51 or a deletion of exons 45-55 (about 336,000 bp deletion in human HEK293T cells) (Abstract; Summary; particularly paragraphs [0010]-[0014], [00101]-[0014], [0018]-[0020], [0102]-[0104], [0121]-[0125], [0164]-[0166], [0192]-[0204], [0274]-[0277], [0299]-[0306], [0364]-[0365]; Examples 3-4, 9-10; Tables 4, 6-8; Figs. 16 and 21-22).  Gersbach et al also taught that the disclosed DNA targeting system/composition can be delivered to a mammal via liposome-mediated, nanoparticle facilitated and/or recombinant vectors (paragraphs [0295] and [0298]).  

    PNG
    media_image1.png
    582
    512
    media_image1.png
    Greyscale

Figure 16A shows CRISPR/Cas9 targeting of the dystrophin gene, including the deletion of exon 51 with 2 sgRNAs targeting introns flanking exon 51 that results in about 800-1050 bp deletion.  Figure 16C schematically depicts multiplex sgRNA targets (sgRNA1 and sgRNA2 targeting intron sequences flanking exon 51) designed to delete exon 51 and restore the dystrophin reading frame in a patient mutation with the deletion of exons 48-50.  Tables 6-8 disclose exemplary gRNAs chosen to target different regions of the human and mouse dystrophin gene, including each with a 20-bp targeting domain and the combination of DCR1-DCR5 or DCR2-DCR5 was used to delete exon 51.  Gersbach et al stated explicitly “[i]f the small Cas9 proteins derived from species such as Staphylococcus aureus or Neisseria meningitides, are used then both the Cas9 and up to two gRNA expression cassettes may be combined in a single AAV vector within the 4.7 kb packaging limit (see FIG. 39)” (paragraph [0204]); and “The large size of S. pyogenes Cas9 gene (about 4.2 kilobases) presents a challenge to its use in size-restricted adeno-associated viral vectors.  However, Cas9 genes from other species, such as N. meningitides and S. thermophiles, are short enough to efficiently package both Cas9 and sgRNA expression cassettes into single AAV vectors for in vivo gene editing applications” (paragraph [0371]).  Table 8 lists the PAM sequence NNGRRT for S. aureus Cas9 which was used for deleting exons 45-55 (using DCR85 (SEQ ID NO: 143) as close to DCR6 (SEQ ID NO: 70) targeting intron 44 as close to exon 44 as possible and DCR86 (SEQ ID NO: 144) as close to DCR36 (SEQ ID NO: 100) or DCR7 (SEQ ID NO: 71) targeting intron 55 close to exon 56 as possible), for disrupting 5’ end of exon 51, and for frameshift in exon 51 of the dystrophin gene.
Accordingly, the teachings of Gersbach et al meet all the limitation of embodiments (i)-(iv) of claim 30 and embodiments (i)-(iii) of claim 31.  Therefore, the reference anticipates the instant claims as claimed broadly.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Amended claims 1-6, 16-24 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Gersbach et al (US 2016/0201089) in view of Jantz et al (US 2017/0106055), GenBank X51934 (Human dystrophin gene, exon 51 with flanking sequence, 1997) and GenBank No. AC079864 (Homosapiens Xp BAC RP11-662G16 complete sequence, 2002).
With respect to the elected species (a first gRNA molecule comprising a targeting domain that comprises SEQ ID NO: 1977 and a second gRNA molecule comprising a targeting domain that comprises SEQ ID NO: 2048; along with deleting a segment of the DMD gene comprising exon 51 with a deletion size of 2527 bp), Gersbach et al disclosed a DNA targeting system (e.g., in the form of a protein,  polynucleotide and/or a vector such as AAV vector and lentiviral vector) that binds to a dystrophin gene comprising Cas9 and at least one guide RNA (gRNA), wherein the at least one gRNA may target an intron or an exon of the dystrophin gene; as well as a method of correcting a mutant dystrophin gene in a cell (e.g., a skeletal muscle cell, a cardiac muscle cell, induced pluripotent stem cells, mesenchymal progenitor cells) containing the mutant dystrophin gene using the DNA targeting system in which the correction of the mutant dystrophin gene comprise a deletion of exon 51 or a deletion of exons 45-55 (about 336,000 bp deletion in human HEK293T cells) (Abstract; Summary; particularly paragraphs [0010]-[0014], [00101]-[0014], [0018]-[0020], [0102]-[0104], [0121]-[0125], [0164]-[0166], [0192]-[0204], [0274]-[0277], [0299]-[0306], [0364]-[0365]; Examples 3-4, 9-10; Tables 4, 6-8; Figs. 16 and 21-22).  Gersbach et al also taught that the disclosed DNA targeting system/composition can be delivered to a mammal via liposome-mediated, nanoparticle facilitated and/or recombinant vectors (paragraphs [0295] and [0298]).

    PNG
    media_image1.png
    582
    512
    media_image1.png
    Greyscale

the deletion of exon 51 with 2 sgRNAs targeting introns flanking exon 51 that results in about 800-1050 bp deletion.  Figure 16C schematically depicts multiplex sgRNA targets (sgRNA1 and sgRNA2 targeting intron sequences flanking exon 51) designed to delete exon 51 and restore the dystrophin reading frame in a patient mutation with the deletion of exons 48-50.  Tables 6-8 disclose exemplary gRNAs chosen to target different regions of the human and mouse dystrophin gene, including gRNAs designated as DCR1 (SEQ ID NO: 65 targeting human intron 50), DCR2 (SEQ ID NO: 66 targeting human intron 50) and DCR5 (SEQ ID NO: 69 targeting human intron 51), each with a 20-bp targeting domain and the combination of DCR1-DCR5 or DCR2-DCR5 was used to delete exon 51.  Gersbach et al stated explicitly “[i]f the small Cas9 proteins derived from species such as Staphylococcus aureus or Neisseria meningitides, are used then both the Cas9 and up to two gRNA expression cassettes may be combined in a single AAV vector within the 4.7 kb packaging limit (see FIG. 39)” (paragraph [0204]); and “The large size of S. pyogenes Cas9 gene (about 4.2 kilobases) presents a challenge to its use in size-restricted adeno-associated viral vectors.  However, Cas9 genes from other species, such as N. meningitides and S. thermophiles, are short enough to efficiently package both Cas9 and sgRNA expression cassettes into single AAV vectors for in vivo gene editing applications” (paragraph [0371]).  Table 8 lists the PAM sequence NNGRRT for S. aureus Cas9 which was used for deleting exons 45-55 (using DCR85 (SEQ ID NO: 143) as close to DCR6 (SEQ ID NO: 70) targeting intron 44 as close to exon 44 as possible and DCR86 (SEQ ID NO: 144) as close to DCR36 (SEQ ID NO: 100) or DCR7 (SEQ ID NO: targeting intron 55 close to exon 56 as possible), for disrupting 5’ end of exon 51, and for frameshift in exon 51 of the dystrophin gene.  Gersbach et al further disclosed that the dystrophin gene or DMD gene is 2.2 megabases at locus Xp21, with the primary transcript of about 2,400 kb and the mature mRNA of about 14 kb, 79 exons coding for the protein over 3,500 amino acids (paragraph [0122]).
Gersbach et al did not teach explicitly selecting and using a first gRNA molecule comprising a targeting domain that comprises SEQ ID NO: 1977 (a 21-mer gRNA targeting intron 51 sequence) and a second gRNA molecule comprising a targeting domain that comprises SEQ ID NO: 2048 (a 21-mer gRNA targeting intron 50 sequence) to delete a segment of the DMD gene comprising exon 51 in a human cell with a deletion size of 2527 bp; and the nanoparticle containing the first gRNA molecule, the at least one Cas9 molecule, the second gRNA molecule of the genome-editing system comprises a targeting modification capable of increasing target cell uptake of the system.
Before the effective filing date of the present application, Jantz et al also disclosed engineered nucleases and genes encoding engineered nucleases, including a CRISPR-Cas9 system, such that the two nucleases excise one or more exons of the DMD gene such as deleting exon 51 of the Dystrophin gene in muscle cells of a patient with DMD to restore the normal reading frame (Abstract; Summary of the Invention; particularly paragraphs [0040]-[0043], [0046]-[0048]; Table 1; and Figs. 1-2).  Jantz et al stated “In the case of a CRISPR, the recognition sequence is the sequence, typically 16-24 basepairs, to which the guide RNA binds to direct Cas9 cleavage” (second last sentence of paragraph [0034]), and “To excise an exon efficiently, the pair of nuclease cut sites need to be relatively close together.  In general, the closer the two sites are to one another, the more efficient the process will be.  Thus, the preferred embodiment of the invention uses a pair of nucleases that cut sequences that are less than 10,000 basepairs or, more preferably, 5,000 basepairs or, still more preferably, less than 2,500 basepairs, or, most preferably, less than 1,500 basepairs apart” (paragraph [0042]).  Moreover, Jantz et al also stated “The nucleases can be delivered as purified protein or as RNA or DNA encoding nucleases…To facilitate cellular uptake, the proteins or nucleic acid(s) can be coupled to a cell penetrating peptide to facilitate uptake by muscle cells” (paragraph [0046]).
Additionally, GenBank No. X51934 disclosed the 3159 basepair DNA sequence containing exon 51 with flanking sequence of the human dystrophin gene, in which exon 51 sequence (nucleotides 1638-1870) is flanked by the intronic sequence of nucleotides 1-1637 (a sequence of intron 50) and the intronic sequence of nucleotides 1871-3159 (a sequence of intron 51).  It is also noting that the sequence GTGTATTGCTTGTACTACTCACTGAAT between nucleotides 633-659 of the GenBank No. X51934 contains the 21-bp targeting domain (nucleotides 633-653) that is 100% identical to the 21-bp targeting domain of gRNA with SEQ ID NO: 2048 of the present application (see attached sequence search), followed immediately by the sequence CTGAAT that falls within the PAM motif of NNGRRT (where N is any nucleotide, R is A or G) that is recognized by S. aureus Cas9 protein.
Moreover, GenBank No. AC079864 disclosed the 161874-basepair human Xp BAC DNA sequence that contains the sequence of nucleotides 41607-41587 that is 100% identical to the 21-bp targeting domain of gRNA with SEQ ID NO: 2048 of the the sequence of nucleotides 39080-39060 that is 100% identical to the 21-bp targeting domain of gRNA with SEQ ID NO: 1977 of the present application (see attached sequence search).  Moreover, immediately following the sequence of nucleotides 39080-39060 is the sequence TGAGAG of nucleotides 39054-39059 that falls within the PAM motif of  NNGRRT (where N is any nucleotide, R is A or G) that is recognized by S. aureus Cas9 protein.  Similarly, immediately following the sequence of nucleotides 41607-41587 is the sequence TAAGTC of nucleotides 41581-41586 that also falls within the PAM motif of  NNGRRT (where N is any nucleotide, R is A or G) that is recognized by S. aureus Cas9 protein.  Furthermore, it is also noting that nucleotide 39081 of GenBank No. AC079864 corresponds to the last nucleotide 3159 in the GenBank No. X51934 sequence for human exon 51 with flanking sequence.
Accordingly, before the effective filing date of the present application it would have been obvious for an ordinary skilled artisan to modify the teachings of Gersbach et al by also designing and selecting a first gRNA molecule comprising a targeting domain that comprises SEQ ID NO: 1977 (a 21-mer gRNA targeting intron 51 sequence) adjacent to the PAM motif of NNGRRT that is recognized by S. aureus Cas9 protein and a second gRNA molecule comprising a targeting domain that comprises SEQ ID NO: 2048 (a 21-mer gRNA targeting intron 50 sequence) adjacent to another PAM motif of NNGRRT that is recognized by S. aureus Cas9 protein to delete a segment of the DMD gene comprising exon 51 in a human cell that results in a deletion of 2527 base pairs (Nucleotides 41587-39060 on GenBank No. AC079864); as well as coupling a nanoparticle comprising the components of the CRISPR-Cas9 system with a cell penetrating peptide to facilitate uptake by human muscle cells, in light of the teachings of Jantz et al along with the GenBank Accession Nos. X51934 and AC079864 as presented above.
An ordinary skilled artisan would have been motivated to further carry out the above modifications because Jantz et al already taught that in the case of a CRISPR, the recognition sequence is the sequence, typically 16-24 basepairs, to which the guide RNA binds to direct Cas9 cleavage; and to facilitate cellular uptake the engineered nucleases or nucleic acid(s) encoding thereof that are used to excise one or more exons of the DMD gene such as deleting exon 51 of the Dystrophin gene can be coupled to a cell penetrating peptide.  Moreover, GenBank No. X51934 disclosed the 3159 basepair DNA sequence containing exon 51 with flanking sequence of the human dystrophin gene, in which exon 51 sequence (nucleotides 1638-1870) is flanked by the intronic sequence of nucleotides 1-1637 (a sequence of intron 50) and the intronic sequence of nucleotides 1871-3159 (a sequence of intron 51), with the sequence GTGTATTGCTTGTACTACTCACTGAAT between nucleotides 633-659 contains the 21-bp targeting domain (nucleotides 633-653) that is 100% identical to the 21-bp targeting domain of gRNA with SEQ ID NO: 2048 of the present application followed immediately by the underlined sequence CTGAAT that falls within the PAM motif of NNGRRT (where N is any nucleotide, R is A or G) that is recognized by S. aureus Cas9 protein.  Furthermore, GenBank No. AC079864 also disclosed the 161874-basepair human Xp BAC DNA sequence that encompasses the GenBank No. X51934 sequence and contains the sequence of nucleotides 41607-41587 that is 100% identical to the 21-bp targeting domain of gRNA with SEQ ID NO: 2048 of the present application and immediately adjacent to the sequence TAAGTC of nucleotides 41581-41586 that falls within the PAM motif of NNGRRT recognized by S. aureus Cas9 protein, and the sequence of nucleotides 39080-39060 that is 100% identical to the 21-bp targeting domain of gRNA with SEQ ID NO: 1977 of the present application and also immediately adjacent to the sequence TGAGAG of nucleotides 39054-39059 that falls within the PAM motif of NNGRRT recognized by S. aureus Cas9 protein.  Please note that the primary Gersbach reference already taught taking advantage of the small-sized S. aureus Cas9 that recognizes the PAM sequence NNGRRT, so that both the Cas9 and up to two gRNA expression cassettes may be combined in a single AAV vector within the 4.7 kb packaging limit; and that Gersbach et al also demonstrated successfully and efficiently deleting a single exon 51 (about 800-1050 bp deletion) as well as deleting exons 45-55 (about 336,000 bp deletion) in human HEK293T cells.
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings Gersbach et al, Jantz et al along with the GenBank Accession Nos. X51934 and AC079864; coupled with a high level of skill for an ordinary skilled artisan in the relevant art.  
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Response to Arguments
 to the above 103 rejection in the Amendment dated 05/14/2021 (pages 16-19) have been fully considered but they are respectfully not found persuasive for the reasons discussed below.
Applicants argued basically that the Gersbach reference does not disclose or suggest the first and second gRNA molecules recited in currently amended claims, and that none of the Jantz reference, GenBank No. X51934 and GenBank No. AC079864 cures the deficiencies of the Gersbach reference.  Applicants also argued that there is no disclosure or suggestion in any of the cited references to select the claimed twelve (12) gRNA pairs.  Although the sequence disclosed in GenBank No. X51934 has a length of 3159 basepairs (100 times longer than the claimed gRNA) while the sequence disclosed in GenBank AC079864 has a length of 161874 basepairs (6,000 times longer than the claimed gRNA); however neither of these sequences disclose or suggest that the sequences disclosed therein or portions thereof can be used as gRNA molecules.  Applicants further argued that the Office has not established that one skill in the art would have been motivated to select fragments of the lengthy genomic sequences disclosed in GenBank No. X51934 and GenBank No. AC079864 as targeting domains of functional gRNA molecules in a genome editing system; and the Examiner has used the impermissible hindsight to make this unobvious leap.  Furthermore, Applicants submitted that the instant specification discloses “unexpected” results associated with the claimed 12 gRNA pairs as shown in paragraph [1283] and Table 16 of the specification, including the gRNA pair comprising the first gRNA comprising a target domain comprising SEQ ID NO: 1977 and a second gRNA comprising a targeting domain comprising SEQ ID NO: 2048 resulted in the deletion of about 2.3 kb of exon 51 and had a “reproducible deletion efficiency of about 32%”.  None of the cited references disclosed or suggested the unexpected results shown for the claimed gRNA pairs.  Accordingly, the claimed invention is non-obvious.
First, since the above rejection was made under 35 U.S.C. 103 none of the cited references has to teach every limitation of the instant claims.  In this instance, the primary Gersbach reference does not have to disclose a gRNA molecule comprising SEQ ID NO: 1977 (targeting an intron 51 sequence in human DMD gene) and a gRNA comprising SEQ ID NO: 2048 (targeting an intron 50 sequence in human DMD gene); nor does any of the GenBank No. have to teach any gRNA molecule comprising a targeting domain of 19 to 24 nucleotides in length.  It also appears that Applicants considered each of the cited references in total isolation one from the others without taking into account of the overall teachings of all of the cited references.  Particularly both GenBank Accession Nos. X51934 and AC079864 provide relevant DNA sequences for human exon 51 with flanking sequences for the human dystrophin gene, and especially flanking sequences of intron 50 and intron 51 with the PAM motif of NNGRRT that is recognized by S. aureus Cas9 protein to mediate double-stranded cleavages for deleting the exon 51.
Second, as already set forth in the above 103 rejection it would have been obvious before the effective filing date of the present application for an ordinary skilled in the art to modify the teachings of Gersbach et al by also designing and selecting a first gRNA molecule comprising a targeting domain that comprises SEQ ID NO: 1977 (a 21-mer gRNA targeting an intron 51 sequence) adjacent to the PAM motif of NNGRRT that is recognized by S. aureus Cas9 protein and a second gRNA molecule comprising a targeting domain that comprises SEQ ID NO: 2048 (a 21-mer gRNA targeting an intron 50 sequence) adjacent to another PAM motif of NNGRRT that is recognized by S. aureus Cas9 protein to delete a segment of the DMD gene comprising exon 51 in a human cell that results in a deletion of 2527 base pairs (Nucleotides 41587-39060 on GenBank No. AC079864); as well as coupling a nanoparticle comprising the components of the CRISPR-Cas9 system with a cell penetrating peptide to facilitate uptake by human muscle cells, because Jantz et al already taught that in the case of a CRISPR, the recognition sequence is the sequence, typically 16-24 basepairs, to which the guide RNA binds to direct Cas9 cleavage; and to facilitate cellular uptake the engineered nucleases or nucleic acid(s) encoding thereof that are used to excise one or more exons of the DMD gene such as deleting exon 51 of the Dystrophin gene can be coupled to a cell penetrating peptide.  Moreover, GenBank No. X51934 disclosed the 3159 basepair DNA sequence containing exon 51 with flanking sequence of the human dystrophin gene, in which exon 51 sequence (nucleotides 1638-1870) is flanked by the intronic sequence of nucleotides 1-1637 (a sequence of intron 50) and the intronic sequence of nucleotides 1871-3159 (a sequence of intron 51), with the sequence GTGTATTGCTTGTACTACTCACTGAAT between nucleotides 633-659 contains the 21-bp targeting domain (nucleotides 633-653) that is 100% identical to the 21-bp targeting domain of gRNA with SEQ ID NO: 2048 of the present application followed immediately by the underlined sequence CTGAAT that falls within the PAM motif of NNGRRT (where N is any nucleotide, R is A or G) that is recognized by S. aureus Cas9 protein.  Furthermore, GenBank No. AC079864 also disclosed the 161874-basepair human Xp BAC DNA sequence that encompasses the GenBank No. X51934 sequence and contains the sequence of nucleotides 41607-41587 that is 100% identical to the 21-bp targeting domain of gRNA with SEQ ID NO: 2048 of the present application and immediately adjacent to the sequence TAAGTC of nucleotides 41581-41586 that falls within the PAM motif of NNGRRT recognized by S. aureus Cas9 protein, and the sequence of nucleotides 39080-39060 that is 100% identical to the 21-bp targeting domain of gRNA with SEQ ID NO: 1977 of the present application and also immediately adjacent to the sequence TGAGAG of nucleotides 39054-39059 that falls within the PAM motif of NNGRRT recognized by S. aureus Cas9 protein.  Please also note that the primary Gersbach reference already taught taking advantage of the small-sized S. aureus Cas9 that recognizes the PAM sequence NNGRRT, so that both the Cas9 and up to two gRNA expression cassettes may be combined in a single AAV vector within the 4.7 kb packaging limit; and Gerbasch et al also demonstrated successfully and efficiently deleting a single exon 51 (about 800-1050 bp deletion) as well as deleting exons 45-55 (about 336,000 bp deletion) of the DMD gene in human HEK293T cells.  Thus, an ordinary skilled artisan would have a reasonable expectation of success in deleting a segment of the DMD gene comprising exon 51 in a human cell with a deletion size of 2527 bp.
Third, with respect to any hindsight reconstruction Examiner would like to recite a paragraph from in re Oetiker, 977, F.2d 1443, 1448 (Fed. Cir. 1992).
"[T]here must be some teaching, reason, suggestion, or motivation found "in the prior art" or "in the prior art references" to make a combination to render an invention obvious within the meaning of 35 U.S.C. 103 (1998).  Similar language appear in a number of opinions and if taken literally would mean that an invention cannot be held to have been obvious unless something specific in a prior art reference would lead an inventor to combine the teachings therein with another piece of prior art.  This restrictive understanding of the concept of obviousness is clearly wrong….  While there must be some teaching, reason, suggestion, or motivation to combine existing elements to produce 

Although the cited artisans do not specifically point out a motivation to in their disclosure, an ordinarily skilled artisan would have been able to identify the need for the combination of the teachings without the disclosure of the instant application.  It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Once again, please refer to the above 103 rejection for details.
Fourth, with respect to the “unexpected” results for the 12 claimed gRNA pairs (paragraph [1283] and Table 16), particularly a reproducible deletion efficiency of about 32% for the gRNA pair comprising the first gRNA comprising a target domain comprising SEQ ID NO: 1977 and a second gRNA comprising a targeting domain comprising SEQ ID NO: 2048 (elected species), it is unclear why such results are unexpected and unexpected with respect to what?  Moreover, it is also unclear that the results listed in Table 16 were obtained under which specific conditions (e.g., in which cell type; which Cas9 molecule and in which form, for example in the form of a protein, plasmid or a particular viral vector; any optimization for the gRNAs used and coding sequence for Cas9; and specific delivering/transfecting conditions).  The presence of gRNA pairs alone is not sufficient to yield any deletion, let alone the deletion efficiency listed in Table 16.  Please note that Gersbach et al already demonstrated successfully and efficiently deleting a single exon 51 (about 800-1050 bp deletion) as well as deleting exons 45-55 (about 336,000 bp deletion) in human HEK293T cells.  In Example 9, Gersbach et al already demonstrated genomic deletion of Exon 51 in human DMD patient myoblasts in vitro using two combinations of sgRNAs flanking exon 51 (CR1/CR5 or CR2/CR5) with SpCas9 to obtain a deletion % of 13.6 and 10.5, respectively (Example 9 and Fig. 21).  Table 16 of the instant specification demonstrated deletion efficiency of 32%, 28%, 20% and 13% for guide pairs 84+68 (elected species), 86+68, 59+38 and 54+26 to delete 2527 bps, 5305 bps, 27,398 bps and 60,894 bps containing human exon 51, respectively; however Jantz et al already stated clearly “To excise an exon efficiently, the pair of nuclease cut sites need to be relatively close together.  In general, the closer the two sites are to one another, the more efficient the process will be.  Thus, the preferred embodiment of the invention uses a pair of nucleases that cut sequences that are less than 10,000 basepairs or, more preferably, 5,000 basepairs or, still more preferably, less than 2,500 basepairs, or, most preferably, less than 1,500 basepairs apart” (paragraph [0042]).  Should there be any unexpected result, it must be commensurate with the scope of the claims.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.


/QUANG NGUYEN/Primary Examiner, Art Unit 1633                                                                                                                                                                                             
LOCUS       AC079864              161874 bp    DNA     linear   PRI 07-MAR-2002
DEFINITION  Homo sapiens Xp BAC RP11-662G16 (Roswell Park Cancer Institute
            Human BAC Library) complete sequence.


  Query Match             100.0%;  Score 21;  DB 287;  Length 161874;
  Best Local Similarity   100.0%;  
  Matches   21;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GTGTTATTACTTGCTACTGCA 21
              |||||||||||||||||||||
Db      39080 GTGTTATTACTTGCTACTGCA 39060


LOCUS       AC079864              161874 bp    DNA     linear   PRI 07-MAR-2002
DEFINITION  Homo sapiens Xp BAC RP11-662G16 (Roswell Park Cancer Institute
            Human BAC Library) complete sequence.


  Query Match             100.0%;  Score 21;  DB 287;  Length 161874;
  Best Local Similarity   100.0%;  
  Matches   21;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GTGTATTGCTTGTACTACTCA 21
              |||||||||||||||||||||
Db      41607 GTGTATTGCTTGTACTACTCA 41587


LOCUS       X51934                  3159 bp    DNA     linear   PRI 25-JUN-1997
DEFINITION  Human dystrophin gene, exon 51 with flanking sequence.

FEATURES             Location/Qualifiers
     source          1..3159
                     /organism="Homo sapiens"
                     /mol_type="genomic DNA"
                     /db_xref="taxon:9606"
                     /chromosome="X"
                     /map="p21"
     intron          <1..1637
                     /note="intron"
     mRNA            1638..1870
                     /note="exon"
     intron          1871..>3159
                     /note="intron"

  Query Match             100.0%;  Score 21;  DB 295;  Length 3159;
  Best Local Similarity   100.0%;  
  Matches   21;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;


Qy          1 GTGTATTGCTTGTACTACTCA 21
              |||||||||||||||||||||
Db        633 GTGTATTGCTTGTACTACTCA 653